Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alice O. Carroll on September 9, 2022.

The application has been amended as follows: 

Claim 25 is canceled.

Claim 29 is amended in line 3 to add a hyphen between “membrane” and “bound”, thereby replacing “membrane bound” with –membrane-bound--.

Claims 14 and 31 are amended in the last line of each claim to replace the period after “NO” with a colon, thereby replacing “NO.” with –NO:--.

Claims 24 and 26 are replaced as follows:
24. 	(Currently amended)   A method of treating cancer, the method comprising:
	administering to a subject having the cancer a population of immune cells that expresses all or a functional portion of interleukine-15 (all or a functional portion of a transmembrane domain of a transmembrane protein, resulting in the IL-15 being expressed as a membrane-bound IL-15 (mbIL15) on the surface of the immune  cells, 
	wherein the mbIL15 has the sequence of SEQ ID NO[[.]]: 2,
	wherein the population of cells comprises one or more of natural killer (NK) cells, T-cells, dendritic cells and monocytes, and wherein the mbIL15 promotes one or more of:
	(i) natural killer (NK) cell survival,
	(ii) regulation of NK cell and T-cell activation and proliferation, and
	(iii) support of NK cell development from hematopoietic stem cells.

26. 	(Currently amended)	The method of Claim 24, wherein the all or a functional portion of the transmembrane domain is from a CD8α transmembrane protein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646